Lanzinger, J.,
concurring in part.
{¶ 219} I write separately to question the continued vitality of Westfield Ins. Co. v. Galatis, 100 Ohio St.3d 216, 2003-Ohio-5849, 797 N.E.2d 1256, in light of the manner in which today’s majority addresses, and ultimately disposes of, our decision in Brennaman v. R.M.I. Co. (1994), 70 Ohio St.3d 460, 639 N.E.2d 425. The majority claims only to limit Brennaman to its facts while leaving the decision intact, instead of forthrightly overruling a bad precedent.
{¶ 220} In Galatis, we set forth a three-part test to serve as a guide for when previous decisions should be overruled. We stated that a decision may be overruled only when “(1) the decision was wrongly decided at that time, or changes in circumstances no longer justify continued adherence to the decision, (2) the decision defies practical workability, and (3) abandoning the precedent would not create an undue hardship for those who have relied upon it.” Id. at paragraph one of the syllabus.
{¶ 221} However, as a result of strict, unwavering adherence to this test, Galatis jurisprudence has itself become unworkable. Over the past year, there have been numerous instances where, rather than relying on Galatis to overrule a prior case, we have instead chosen to limit or otherwise distinguish that case, thereby avoiding a Galatis analysis. See Arbino v. Johnson & Johnson, 116 Ohio St.3d 468, 2007-Ohio-6948, 880 N.E.2d 420 (distinguishing but not overruling our decision in State ex rel. Ohio Academy of Trial Lawyers v. Sheward (1999), 86 Ohio St.3d 451, 715 N.E.2d 1062); State ex rel. Shelly Materials v. Clark Cty. Bd. of Commrs., 115 Ohio St.3d 337, 2007-Ohio-5022, 875 N.E.2d 59 (limiting but not overruling our decision in State ex rel. R.T.G., Inc. v. State, 98 Ohio St.3d 1, 2002-Ohio-6716, 780 N.E.2d 998); and Cleveland Mobile Radio Sales, Inc. v. Verizon Wireless, 113 Ohio St.3d 394, 2007-Ohio-2203, 865 N.E.2d 1275 (distinguishing but *232not overruling our decision in Rosette v. Countrywide Home Loans, Inc., 105 Ohio St.3d 296, 2005-Ohio-1736, 825 N.E.2d 599).
{¶ 222} I am now persuaded that we should move away from the rigid rules of Galatis as a “hopelessly random and formulaic approach to overruling precedent,” State ex rel. Shelly Materials, 115 Ohio St.3d 337, 2007-Ohio-5022, 875 N.E.2d 59, ¶ 50 (Pfeifer, J., dissenting), and instead adopt a more flexible approach. Currently, decisions to which everyone has adjusted (they do not “def[y] practical workability”) and on which anyone has relied (their abandonment would not “create an undue hardship”) may not be overruled as bad precedent, no matter how wrongly decided. This “legalistic straitjacket,” Gliozzo v. Univ. Urologists of Cleveland, Inc., 114 Ohio St.3d 141, 2007-Ohio-3762, 870 N.E.2d 714, ¶ 19 (Pfeifer, J., dissenting), should yield to a broader system of analysis that would also allow us greater freedom and enable us to be straightforward about overruling wrongly decided cases when it is necessary.
{¶ 223} In this case, the majority describes in many pages of the opinion the reasons why Brennaman was wrongly decided. Brennaman’s lack of detail in overruling Sedar v. Knowlton Constr. Co. (1990), 49 Ohio St.3d 193, 551 N.E.2d 938, is compared to Galatis’s “well-structured” approach. But given a prime opportunity to apply Galatis and state that Brennaman is overruled, the majority does not actually do so. It seems strange that an opinion that goes to such great lengths to praise Galatis ultimately fails to apply it. If Galatis constrains our decisions so greatly that we cannot acknowledge cases that have clearly been wrongly decided and require overruling, then it is of questionable value itself.
{¶ 224} To serve the need for predictability, consistency, and clarity in the law, we must be forthright about overruling cases when that is our true intent and is the practical effect of a decision. Choosing to draw distinctions in order to avoid the stringent requirements of Galatis does not create stability. Instead, it leads to confusion, leaving parties to struggle to determine what law is controlling.
{¶ 225} Because I view our decision as effectively overruling Brennaman, I respectfully concur only in part.